DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renz (US Patent 6,068,292).

a compressed gas (58) chamber (54) and an igniting unit (70), wherein the compressed gas chamber is closed by a first igniter-side bursting membrane (186) and a second bursting membrane (146), wherein a first rapidly burning off pyrotechnic agent (200) and a second pyrotechnic agent (66) burning off slowly as compared to the first pyrotechnic agent are located in the hybrid gas generator, wherein the second bursting membrane (146) can be opened directly by positive pressure which can be generated in the compressed gas chamber and the first pyrotechnic agent (200) is separated from the second pyrotechnic agent (66) in such a manner that the positive pressure in the compressed gas chamber for directly opening the second bursting membrane can be generated by the first pyrotechnic agent (Reference is made to Column 6, line 59 - Column 8, line 30) (Examiner notes that while the addition of the term “directly” clarifies that the pressure of the ignitor and booster charge should be capable of rupturing the bursting membrane the limitations do not currently require the ignitor and booster to rupture the membrane (“can be opened” and “can be generated by” are not positive recitations of opening and generating); Examiner notes that the pressure generated by the booster material 200 and the activation assembly 70, is disclosed as capable of rupturing cup 204, then providing enough pressure to shear the projectile 208 from shear ring 212, propel the projectile through the closure disk 146, continue to propel the projectile forward into a pressure maintained sealing arrangement between projectile head 216 and 138 while additionally flowing out of the outlet ports 170 and igniting propellant 66, this should be more than sufficient to rupture the membrane directly; 
wherein the first pyrotechnic agent and the second pyrotechnic agent are accommodated in the compressed gas chamber;
wherein the first pyrotechnic agent (200) is located in a first portion of a central guide tube (162) close to the igniter, wherein the second pyrotechnic agent (66) is located in an intermediate chamber (110) formed between an inner face of a compressed gas chamber housing (54) and the central guide tube (162);
wherein the first portion of the guide tube (162) is delimited by a disk element (190) having at least one gas outlet (Reference is made to Figures 2-3) and in the first portion (proximate the igniter (70/182)) of the guide tube at least two radial discharge openings (198) are formed, wherein the flow behavior of the gas ignitable by the first pyrotechnic agent (200) can be determined especially by the area ratio of the discharge openings to the gas outlet (Reference is made to Column 6, lines 38-58);
wherein the intermediate chamber (110) is delimited along a direction of the longitudinal axis (308) of the hybrid gas generator by means of a limiting disk and/or in the vicinity of a diffuser (Examiner notes that vicinity is a relative term) the guide tube includes at least two inlet openings (198) for fluid communication of the intermediate chamber (110) with the interior of the guide tube (162);

wherein the method steps of:
activating an igniting unit of the hybrid gas generator;
igniting the first pyrotechnic agent;
building up positive pressure in the compressed gas chamber;
igniting the second pyrotechnic agent and partially generating propelling gas;
opening the second bursting element due to the built-up positive pressure;
generating further propelling gas by the second pyrotechnic agent;
discharging the further propelling gas through the opened second bursting element (Reference is made to Column 6, line 38 - Column 8, line 30);
wherein the first pyrotechnic agent (200) acts as ignition booster for the second pyrotechnic agent (66) and as positive pressure generator, wherein the positive pressure required for opening the second bursting element (146) is generated prior to reaching the maximum gas generation rate of the second pyrotechnic agent (66);
wherein the maximum gas generation rate of the second pyrotechnic agent (66) is reached subsequent to step e and/or in that the bursting of the first bursting element 
an airbag module comprising the hybrid gas generator, an airbag inflatable by the hybrid gas generator and a fastening unit for attaching the airbag module to a vehicle (Reference is made to Figure 1 and Column 3, lines 40-64);
a vehicle safety system, especially for the protection of a person, for example a vehicle occupant or a pedestrian, comprising a hybrid gas generator, an airbag inflatable by the latter as part of an airbag module, and an electronic control unit by means of which the hybrid gas generator can be activated when a release situation is given, wherein the hybrid gas generator is configured according to the limitations of claim 1 (Reference is made to Figure 1 and Column 3, lines 40-64).

Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lang et al. (US Patent 9,205,802).
In regards to claims 1 and 6-12, Lang et al. discloses the claimed limitations including a hybrid gas generator (10) comprising:
a compressed gas chamber (18) and an igniting unit (26), wherein the compressed gas chamber is closed by a first igniter-side bursting membrane (34) and a second bursting membrane (32), wherein a first rapidly burning off pyrotechnic agent (Reference is made to Column 3, line 65 - Column 4, line 9) and a second pyrotechnic agent (24) burning off slowly as compared to the first pyrotechnic agent are located in the hybrid gas generator, wherein the second bursting membrane (32) can be opened directly by positive pressure which can be generated in the compressed gas chamber 
wherein the second pyrotechnic agent (24) is axially separated from the first pyrotechnic agent, and/or in that the first pyrotechnic agent is located in a pyrotechnic chamber close to the igniter and the second pyrotechnic agent is located in a portion of the compressed gas chamber in the form of a combustion chamber, wherein the combustion chamber is spaced apart from the pyrotechnic chamber by a resilient element (Reference is made to Figure 1);
wherein the method steps of:
activating an igniting unit of the hybrid gas generator;
igniting the first pyrotechnic agent (Reference is made to Column 3, line 65 - Column 4, line 9);
building up positive pressure in the compressed gas chamber (Reference is made to Column 5, lines 51-58);
igniting the second pyrotechnic agent and partially generating propelling gas (Reference is made to Column 3, line 65 - Column 4, line 22);

discharging the further propelling gas through the opened second bursting element (Reference is made to Column 5, lines 51-58);
wherein the first pyrotechnic agent acts as ignition booster for the second pyrotechnic agent (24) and as positive pressure generator, wherein the positive pressure required for opening the second bursting element (32) is generated prior to reaching the maximum gas generation rate of the second pyrotechnic agent (at the time of the initial pressure wave, so of the energy of the wave is siphoned off along the baffle but at least enough is retained by the wave to open the second bursting element; Reference is made to Column 5, line 40 - Column 6, line 3);
wherein the maximum gas generation rate of the second pyrotechnic agent (66) is reached subsequent to step e and/or in that the bursting of the first bursting element is carried out subsequent to step a or b (Examiner notes that the bursting of element 34 occurs subsequent to steps a and b);
an airbag module comprising the hybrid gas generator, an airbag inflatable by the hybrid gas generator and a fastening unit for attaching the airbag module to a vehicle (Reference is made to Column 1, Field and Background sections);
a vehicle safety system, especially for the protection of a person, for example a vehicle occupant or a pedestrian, comprising a hybrid gas generator, an airbag inflatable by the latter as part of an airbag module, and an electronic control unit by means of which the hybrid gas generator can be activated when a release situation is 
wherein burn-off gas from burning off the first pyrotechnic agent forms positive pressure that directly opens the second bursting membrane (32) (Reference is made to Column 3, line 65 - Column 4, line 9).
Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.  Examiner maintains that the previous rejection is proper.
In regards to the newly added limitations to claim 1, while the addition of the term “directly” clarifies that the pressure of the ignitor and booster charge should be capable of rupturing the bursting membrane, the limitations do not currently require the ignitor and booster to rupture the membrane “can be opened” and “can be generated by” are not positive recitations of opening and generating.
In regards to the capability of Renz, examiner notes that the pressure generated by the booster material 200 and the activation assembly 70, is disclosed as capable of rupturing cup 204, then providing enough pressure to shear the projectile 208 from shear ring 212, propel the projectile through the closure disk 146, continue to propel the projectile forward into a pressure maintained sealing arrangement between projectile head 216 and 138 while additionally flowing out of the outlet ports 170 and igniting propellant 66, this should be more than sufficient to rupture the membrane directly.  Examiner further notes that the main purpose of the projectile/valve is to provide efficient mixing of the hot combustion gases of 200 and then 66 with the cooler pressurized medium 58.  As such while the shape of the projectile may be efficient for rupturing the membrane, the chosen shape does not equate to an insufficiency of the ignitor 
In regards to the newly added claim 12, Lang et al. appears to fully address the limitations, as recited, as detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616